In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered April 6, 1993, as denied the branch of its motion which was to dismiss the first cause of action for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contentions on appeal, the plaintiff’s complaint adequately sets forth a cause of action for breach of the employment contract that was entered into between the parties. "The law is clear that if an employee is under contract to fill a particular position, any material change in his duties or significant reduction in rank may be treated by the employee as a breach of the contract” (Hondares v TSS-Seedman’s Stores, 151 AD2d 411, 413; see also, Rudman v Cowles Communications, 30 NY2d 1).
In this case, the plaintiff’s uncontradicted allegation that the defendant’s actions resulted in a material alteration of the *907executive duties and powers inherent in her position as the chief financial officer of the defendant corporation is sufficient to state a cognizable cause of action for breach of contract. Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.